DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140277659 A1) and in view of Durbin (US 20020064759 A1).
Regarding to claim 1, Kumar discloses a system for additively manufacturing medical appliances ([0006]: remotely manufacture medical devices at remote locations; [0008]: systems and methods for remote manufacturing of medical devices; Fig. 1; [0022]: a system 10 is for remote manufacturing of medical devices; additive manufacturing; [0029]:  the techniques include additive manufacturing, subtractive manufacturing, and any other suitable techniques), the system comprising:
 a database storing data files associated with the medical appliances ([0025]: the servers 24 provides a central repository and store of medical device designs, i.e. data files, that can be updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system, i.e. database; allocate devices and fabricate medical devices based on data files); 
a user device, wherein the user device includes (Fig. 1; [0028]: the kiosk 16, the central control system 20, and one or more of the smart phones 26): 
a display device, wherein the display device is configured to (Fig. 1; [0028]: displays of the kiosk 16 and one or more of the smart phones; Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated): 
present, to a user, a catalogue, wherein the catalogue includes the medical appliances (Fig. 3A; [0034]: 
    PNG
    media_image1.png
    518
    528
    media_image1.png
    Greyscale
; Fig. 3B; [0035]: the screen 54 is displayed when the user selects the orthopedic implants product category of FIG. 3A by clicking on the button 52a; Fig. 4; [0039]: the catalog is displayed using the kiosk 16 or one or more of the smart phones 26 of FIG. 1, or using a computing device in communication with the network 18); 
a user input device, wherein the user input device is configured to (Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated; Fig. 4; [0039]: the healthcare professional selects a device to be manufactured from the catalog): 
receive, from the user, a selection of one of the orthodontic appliances ([0024]: the digital catalog of medical devices is accessed at the kiosk 16, i.e. user input; Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated; Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B; the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g); and 
a communications radio, wherein the communications radio is configured to ([0023]: the RMU 12 and the kiosk 16 could both be in communication with a central control system 20 via a network 18; Fig. 3A; [0033]: communicate via the network 18 of FIG. 1; Fig. 4; [0039]: the catalog is displayed using a computing device in communication with the network 18): 
transmit, via a network, an indication of the one of the medical appliances ([0024]: the digital catalog of medical devices is accessed at the kiosk 16; [0031]: the RMU controller 30 then transmits the alert to the central control system 20; Fig. 3A; [0033]: communicate via the network 18 of FIG. 1; order and customize medical devices to be manufactured on site at a remote facility, such as a medical facility; Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B; the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g); 
a control circuit, wherein the control circuit is configured to (Fig. 1; [0025]: the control system 20 includes one or more servers 22 for remotely monitoring and controlling fabrication of medical devices by the RMU 12, and allows for remote control and management of multiple RMUs located at different locations, thereby providing a remotely-controlled, manufacturing network that can extend across multiple locations, e.g., at multiple medical facilities; [0031]: the RMU controller 30 then transmits the alert to the central control system 20; Fig. 9; [0048]: central processing unit and microprocessor 198 of the controller 30): 
receive, via the network from the user device, the indication of the one of the medical appliances (Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B; the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g; Fig. 7; [0044]: the RMU receives a digital instruction file containing instructions regarding fabrication of a medical device, and then begins manufacturing of the device); 
retrieve, from the database, one of the data files associated with the orthodontic appliances ([0025]: the servers 24 could provide a central repository and store of medical device designs that can be updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system;  this allows the system 10 to coordinate manufacturing of devices by the RMU 12 to accommodate surgery schedules, to allocate devices to patient records, and to process patient billing associated with fabricated medical devices; Fig. 1; [0029]: manufacture desired medical devices using information received by the RMU controller 30 via the network communications subsystem 32; Fig. 7; [0044]: the RMU receives a digital instruction file containing instructions regarding fabrication of a medical device, and then begins manufacturing of the device), wherein the one of the data files associated with the medical appliances corresponds to the indication of the one of the orthodontic appliances (Fig. 1; [0026]: a hospital information management system; this allows the system 10 to coordinate manufacturing of devices by the RMU 12 to accommodate surgery schedules, to allocate devices to patient records, and to process patient billing associated with fabricated medical devices; Fig. 1; [0029]: manufacture desired medical devices using information received by the RMU controller 30 via the network communications subsystem 32); and 
transmit, via the network to a manufacturing device, the one of the data files associated with the medical appliances ([0031]: the RMU controller 30 then transmits the alert to the central control system 20; Fig. 4; [0040]: the system electronically communicates information about the device to be fabricated to the RMU; in step 94, the RMU queues the medical device request so that fabrication of the device occurs at an appropriate time, e.g., in sufficient time so that the device is ready for use at on the scheduled surgery date; Fig. 6; [0043]: the system transmits a device manufacturing instruction file to the RMU); and 
the manufacturing device, wherein the manufacturing device is configured to (Fig. 1; [0022]: a remote manufacturing unit; Fig. 4; [0040]: In step 96, after queuing, the RMU manufactures the device at the medical facility. In step 98, once the device has been fabricated by the RMU, it is packaged. Then, in step 100, the device is shipped to an operating room (OR) or other desired location within the medical facility for use by the healthcare professional, e.g., during an operation scheduled by the healthcare professional): 
receive, via the network from the control circuit, the one of the data files associated with the medical appliances (Fig. 1; [0025]: allows for remote control and management of multiple RMUs located at different locations; Fig. 4; [0040]: the system electronically communicates information about the device to be fabricated to the RMU; in step 94, the RMU queues the medical device request so that fabrication of the device occurs at an appropriate time, e.g., in sufficient time so that the device is ready for use at on the scheduled surgery date); and 
additively manufacture, based on the one of the data files associated with the medical appliances, the one of the medical appliances (Abstract: allows for customized, rapid fabrication of medical devices at the medical facility using suitable manufacturing techniques such as three-dimensional (3D) printing, additive manufacturing, subtractive manufacturing, etc; [0008]: allows for customized, rapid fabrication of medical devices at the medical facility using suitable manufacturing techniques such as additive manufacturing, subtractive manufacturing, etc; Fig. 1; [0022]: allow for rapid, on-site manufacturing of devices and instrumentation at the medical facility 14 using suitable manufacturing techniques such as additive manufacturing, subtractive manufacturing, etc; [0025]: remotely monitoring and controlling fabrication of medical devices by the RMU 12;  Fig. 4; [0040]: In step 96, after queuing, the RMU manufactures the device at the medical facility. In step 98, once the device has been fabricated by the RMU, it is packaged. Then, in step 100, the device is shipped to an operating room or other desired location within the medical facility for use by the healthcare professional, e.g., during an operation scheduled by the healthcare professional).
Kumar fails to explicitly disclose: orthodontic appliances.
In same field of endeavor, Durbin teaches:
orthodontic appliances ([0010]:  a Computer Integrated Manufacturing (CIM) system creates a physical study model representative of the authenticated digital model; Fig. 3A; [0014]: Computer Integrated Manufacturing (CIM) creates an accurate physical working model or physical study model that is representative of the virtual model created by the dentist using the CAD system; Fig. 3A; [0056]: using the virtual study model file and CIM technology, a physical model is fabricated);
a database storing data files associated with the orthodontic appliances ([0003]: inventory records of the stored models must be maintained with sufficient detail; [0010]: the dental model is stored as an authenticated digital file; [0026]: the authenticated data file that represents the desired 3D model is encrypted and transferred over a wide area network 110; [0040]; the user command processor 204 is connected to a data storage unit 218 for storing files associated with digital models; Fig. 6; [0046]: Data files associated with the digital dental models and the virtual model files are saved in computer memory on the dental CAD system);
retrieve, from the database, one of the data files associated with the orthodontic appliances ([0003]: a particular study model may be reasonably located and retrieved from storage; [0026]: the authenticated data file that represents the desired 3D model are encrypted and transferred over a wide area network 110 such as the Internet to a facility 120 with computer aided manufacturing capabilities, i.e. a facility 120 with computer aided manufacturing capabilities receive data; [0044]: retrieve watermarks in real time; Fig. 2; [0046]: data files associated with the digital dental models and the virtual model files derived there from are saved in computer memory on the dental CAD system and available for retrieval or transmittal to a remote location),
additively manufacture, based on the one of the data files associated with the orthodontic appliances, the one of the orthodontic appliances ([0026]: Stereo Lithography Apparatus (SLA) fabricates an accurate and detailed physical model; a CIM fabricated study model would be shipped directly back to the dentist; [0027]: the data file represents the desired 3D working model;  encrypt and transfer the data file  over the Internet to the facility 120 with computer aided manufacturing (CIM) capabilities. fabricate an accurate and detailed physical model that is representative of the virtual model prepared, specified and authenticated by the dentist; [0029]: SLA equipment and 3D printers such as the ThermoJet printer are available from 3D Systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include orthodontic appliances; a database storing data files associated with the orthodontic appliances; retrieving, from the database, one of the data files associated with the orthodontic appliances; additively manufacture, based on the one of the data files associated with the orthodontic appliances, the one of the orthodontic appliances as taught by Durbin. The motivation for doing so would have been to improve bite alignment; to create an accurate physical working model or physical study model that is representative of the virtual model created by the dentist using the CAD system; fabricate an accurate and detailed physical model that is representative of the virtual model prepared, specified and authenticated by the dentist as taught by Durbin in paragraph [0003], [0014], [0026], and [0027].

Regarding to claim 2, Kumar in view of Durbin discloses the system of claim 1, wherein the control circuit and database are located remotely from the user device and the manufacturing device (Kumar; Fig. 1; [0024]: more remote servers; [0025]: remote control and management of multiple RMUs located at different locations, thereby providing a remotely-controlled, manufacturing network that extends across multiple locations, e.g., at multiple medical facilities).

Regarding to claim 3, Kumar in view of Durbin discloses the system of claim 1, wherein the selection of one of the orthodontic appliances includes a modification to a base version of the one of the orthodontic appliances (Kumar; [0025]:  remotely monitoring and controlling fabrication, i.e. modification, of medical devices by the RMU 12; FIG. 5; [0041]:  allow a healthcare professional to customize a device for fabrication, i.e. modification. In step 112, a model of the device is displayed to the healthcare professional, and the healthcare professional varies one or more parameters of the device, such as dimensions, materials, etc. then, the model is updated.).
Kumar in view of Durbin further discloses wherein the selection of one of the orthodontic appliances includes a modification to a base version of the one of the orthodontic appliances (Durbin;  [0011]: generate an authenticated digital dental model; allow authorized users to modify the authenticated digital model in planning a dental treatment or in designing a dental prosthetic; create a physical model from the original or modified authenticated digital models; and archiving the authenticated digital models; [0028]: the dentist transfers the authenticated digital working model file directly to the dental laboratory 130. forward the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model.).

Regarding to claim 4, Kumar in view of Durbin discloses the system of claim 3, wherein the modification to the base version of the one of the orthodontic appliances (same as rejected in claim 3) includes one or more of modifying a slot width, a tip angulation, a tongue angulation, an offset angulation, a mesial-distal width, an occlusal-gingival height, an in-out height, a mesial-distal base radius, an occlusal-gingival base radius, a type of hook, a presence of a hook, and a location of a hook (Durbin;  [0045]: measurement of arch length, measurement of arch width, and measurement of individual tooth dimensions; generate a virtual 3D model that includes a synthesized 3D view of the teeth root structures; Fig. 3B; [0057]:  a tooth model may be excised virtually and the remaining teeth is virtually rearranged to assess the final configuration and impacts on arch width and teeth spacing; [0058]: creates a virtual 3D model of just the single tooth; Fig. 4; [0059]: edit a teeth model; the parameters are a set of points delineating one or more cutting planes separating one tooth from its neighboring teeth; 3D data on the selected tooth are retrieved from a file; Fig. 5; [0066]: a single tooth has tooth features as illustrated in Fig. 5).

Regarding to claim 7, Kumar in view of Durbin discloses the system of claim 1, wherein the one of the orthodontic appliances is a direct-bonded orthodontic appliance (Durbin; FIG. 5; [0066]:  a computer model 500 of a single tooth is shown. The system of FIG. 2 is used to design a base 504 and a handling stem 502 on the tooth model. Once completed and checked by the dentist if needed, the digital file for the virtual model of the tooth in isolation is transferred to a facility with CIM capability where a physical 3D model is fabricated that accurately reflects the geometry and details of the virtual isolated tooth model. The fabricated physical representation of the virtual tooth isolation model is typically provided to a dental laboratory where it is used as the pattern to prepare the permanent crown far the modeled tooth).

Regarding to claim 8, Kumar discloses a method for additively manufacturing medical appliances ([0006]: remotely manufacture medical devices at remote locations; [0008]: systems and methods for remote manufacturing of medical devices; Fig. 1; [0022]: a system 10 is for remote manufacturing of medical devices; additive manufacturing; [0029]:  the techniques include additive manufacturing, subtractive manufacturing, and any other suitable techniques), the method comprising: 
generating data files, wherein the data files are associated with the medical appliances ([0025]: the servers 24 provides a central repository and store of medical device designs that can be updated in real time and accessed via the digital catalog; [0042]: a determination is made as to whether the updated design is verified; Fig. 5; [0041]: once the parameters have been entered, the model is updated); 
storing, in a database, the data files ([0025]: the servers 24 provides a central repository and store of medical device designs that are updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system and database; allocate devices; fabricated medical devices); 
presenting, by a display device of a user device, a catalogue, wherein the catalogue includes the medical appliances (Fig. 1; [0028]: displays of the kiosk 16 and one or more of the smart phones; Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated;  
    PNG
    media_image1.png
    518
    528
    media_image1.png
    Greyscale
Fig. 3B; [0035]: the screen 54 is displayed when the user selects the orthopedic implants product category of FIG. 3A by clicking on the button 52a; Fig. 4; [0039]: the catalog is displayed using the kiosk 16 or one or more of the smart phones 26 of FIG. 1, or using a computing device in communication with the network 18); 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 8.

Regarding to claim 9, Kumar in view of Durbin discloses the method of claim 8, further comprising: 
receiving, by the user input device, user input to modify the one of the orthodontic appliances (Kumar; [0025]:  remotely monitoring and controlling fabrication of medical devices by the RMU 12; FIG. 5; [0041]:  allowing a healthcare professional to customize a device for fabrication. In step 112, a model of the device is displayed to the healthcare professional, and the healthcare professional varies one or more parameters of the device, such as dimensions, materials, etc. then, the model is updated), wherein the user input includes selection to modify one or more parameters associated with the one of the orthodontic appliances (Kumar;  [0025]:  remotely monitoring and controlling fabrication of medical devices by the RMU 12; FIG. 5; [0041]:  allowing a healthcare professional to customize a device for fabrication. In step 112, a model of the device is displayed to the healthcare professional, and the healthcare professional varies one or more parameters of the device, such as dimensions, materials, etc. then, the model is updated).
Kumar in view of Durbin further discloses wherein the user input includes selection to modify one or more parameters associated with the one of the orthodontic appliances (Durbin;  [0011]: generate an authenticated digital dental model; allow authorized users to modify the authenticated digital model in planning a dental treatment or in designing a dental prosthetic; create a physical model from the original or modified authenticated digital models; and archiving the authenticated digital models; [0028]: the dentist transfers the authenticated digital working model file directly to the dental laboratory 130. transmit the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model).

Regarding to claim 10, the claim limitations are similar to claim limitations recited in claim 3 and 4. Therefore, the same rational used to reject claim 3 and 4 are also used to reject claim 10. 

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 13. 

Regarding to claim 14, Kumar in view of Durbin discloses the method of claim 8, wherein the control circuit transmits the one of the data files to the user device, and wherein the manufacturing device receives the one of the data files from the user device (Durbin; [0026]: the authenticated data file that represents the desired 3D model are encrypted and transferred over a wide area network 110 such as the Internet to a facility 120 with computer aided manufacturing capabilities, i.e. a facility 120 with computer aided manufacturing capabilities receive data; [0028]: the dentist transfers the authenticated digital working model file directly to the dental laboratory 130; transmit the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model).

Regarding to claim 15, Kumar in view of Durbin discloses the method of claim 8, wherein the control circuit transmits the one of the data files to the manufacturing device (Durbin; [0026]: the authenticated data file that represents the desired 3D model are encrypted and transferred over a wide area network 110 such as the Internet to a facility 120 with computer aided manufacturing capabilities, i.e. a facility 120 with computer aided manufacturing capabilities receive data; [0028]: the dentist transfers the authenticated digital working model file directly to the dental laboratory 130; transmit the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model).

Regarding to claim 16, Kumar discloses a system for additively manufacturing medical appliances ([0006]: remotely manufacture medical devices at remote locations; [0008]: systems and methods for remote manufacturing of medical devices; Fig. 1; [0022]: a system 10 is for remote manufacturing of medical devices; additive manufacturing; [0029]:  the techniques include additive manufacturing, subtractive manufacturing, and any other suitable techniques), the system comprising: 
a database storing data files associated with the medical appliances ([0025]: the servers 24 provides a central repository and store of medical device designs that can be updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system and database; allocate devices; fabricated medical devices); 
a user device, wherein the user device includes (Fig. 1; [0028]: the kiosk 16, the central control system 20, and one or more of the smart phones 26): 
a display device, wherein the display device is configured to (Fig. 1; [0028]: the displays of the kiosk 16 and one or more of the smart phones; Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated): 
present, to a user, a catalogue, wherein the catalogue includes the medical appliances (Fig. 3A; [0034]: 
    PNG
    media_image1.png
    518
    528
    media_image1.png
    Greyscale
; Fig. 3B; [0035]: the screen 54 is displayed when the user selects the orthopedic implants product category of FIG. 3A by clicking on the button 52a); 
a user input device, wherein the user input device is configured to (Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated; Fig. 4; [0039]: the healthcare professional selects a device to be manufactured from the catalog): 
receive, from the user, a selection of one of the medical appliances ([0024]: the digital catalog of medical devices can be accessed at the kiosk 16; Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B; the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g); and 
a communications radio, wherein the communications radio is configured to ([0023]: the RMU 12 and the kiosk 16 could both be in communication with a central control system 20 via a network 18; Fig. 3A; [0033]: communicate via the network 18 of FIG. 1; Fig. 4; [0039]: the catalog is displayed using a computing device in communication with the network 18): 
transmit, via a network, an indication of the one of the medical appliances ([0024]: the digital catalog of medical devices is accessed at the kiosk 16; [0031]: the RMU controller 30 then transmits the alert to the central control system 20; Fig. 3A; [0033]: communicate via the network 18 of FIG. 1; order and customize medical devices to be manufactured on site at a remote facility, such as a medical facility; Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B; the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g); 
a control circuit, wherein the control circuit is configured to ([0025]: the control system 20 includes one or more servers 22 for remotely monitoring and controlling fabrication of medical devices by the RMU 12, and allows for remote control and management of multiple RMUs located at different locations, thereby providing a remotely-controlled, manufacturing network that can extend across multiple locations, e.g., at multiple medical facilities): 
receive, via the network from the user device, the indication of the one of the medical appliances (Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B. As can be seen, the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g); 
retrieve, from the database, one of the data files associated with the medical appliances ([0025]: the servers 24 could provide a central repository and store of medical device designs that can be updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system;  this allows the system 10 to coordinate manufacturing of devices by the RMU 12 to accommodate surgery schedules, to allocate devices to patient records, and to process patient billing associated with fabricated medical devices; Fig. 3C; [0036]: the screen 58 is displayed when the user selects the Knee Implants button 56b of FIG. 3B. As can be seen, the screen 58 allows a user to select a desired type of knee implant to be fabricated by clicking on one of the buttons 60a-60g), wherein the one of the data files associated with the medical appliances corresponds to the indication of the one of the medical appliances ([0025]: the servers 24 provides a central repository and store of medical device designs that can be updated in real time and accessed via the digital catalog; Fig. 1; [0026]: a hospital information management system;  this allows the system 10 to coordinate manufacturing of devices by the RMU 12 to accommodate surgery schedules, to allocate devices to patient records, and to process patient billing associated with fabricated medical devices); and 
transmit, via the network to the user device, the one of the data files associated with the medical appliances (Fig. 4; [0040]: the system electronically communicates information about the device to be fabricated to the RMU; in step 94, the RMU queues the medical device request so that fabrication of the device occurs at an appropriate time, e.g., in sufficient time so that the device is ready for use at on the scheduled surgery date); and 
a manufacturing device, wherein the manufacturing device is configured to (Fig. 1; [0022]: a remote manufacturing unit; Fig. 4; [0040]: In step 96, after queuing, the RMU manufactures the device at the medical facility. In step 98, once the device has been fabricated by the RMU, it is packaged. Then, in step 100, the device is shipped to an operating room (OR) or other desired location within the medical facility for use by the healthcare professional, e.g., during an operation scheduled by the healthcare professional): 
receive, via the network from the user device, the one of the data files associated with the medical appliances (Fig. 1; [0025]: allows for remote control and management of multiple RMUs located at different locations; Fig. 4; [0040]: the system electronically communicates information about the device to be fabricated to the RMU; in step 94, the RMU queues the medical device request so that fabrication of the device occurs at an appropriate time, e.g., in sufficient time so that the device is ready for use at on the scheduled surgery date); and 
additively manufacture, based on the one of the data files associated with the medical appliances, the one of the medical appliances (Abstract: allows for customized, rapid fabrication of medical devices at the medical facility using suitable manufacturing techniques such as three-dimensional (3D) printing, additive manufacturing, subtractive manufacturing, etc; [0008]: allows for customized, rapid fabrication of medical devices at the medical facility using suitable manufacturing techniques such as additive manufacturing, subtractive manufacturing, etc; Fig. 1; [0022]: allow for rapid, on-site manufacturing of devices and instrumentation at the medical facility 14 using suitable manufacturing techniques such as additive manufacturing, subtractive manufacturing, etc; [0025]: remotely monitoring and controlling fabrication of medical devices by the RMU 12;  Fig. 4; [0040]: In step 96, after queuing, the RMU manufactures the device at the medical facility. In step 98, once the device has been fabricated by the RMU, it is packaged. Then, in step 100, the device is shipped to an operating room or other desired location within the medical facility for use by the healthcare professional, e.g., during an operation scheduled by the healthcare professional).
Kumar fails to explicitly disclose: orthodontic appliances.
In same field of endeavor, Durbin teaches:
orthodontic appliances ([0010]:  a Computer Integrated Manufacturing (CIM) system creates a physical study model representative of the authenticated digital model; Fig. 3A; [0014]: Computer Integrated Manufacturing (CIM) creates an accurate physical working model or physical study model that is representative of the virtual model created by the dentist using the CAD system; Fig. 3A; [0056]: using the virtual study model file and CIM technology, a physical model is fabricated);
a database storing data files associated with the orthodontic appliances ([0003]: inventory records of the stored models must be maintained with sufficient detail; [0010]: the dental model is stored as an authenticated digital file; [0026]: the authenticated data file that represents the desired 3D model is encrypted and transferred over a wide area network 110; [0040]; the user command processor 204 is connected to a data storage unit 218 for storing files associated with digital models; Fig. 6; [0046]: Data files associated with the digital dental models and the virtual model files are saved in computer memory on the dental CAD system);
retrieve, from the database, one of the data files associated with the orthodontic appliances ([0003]: a particular study model may be reasonably located and retrieved from storage; [0026]: the authenticated data file that represents the desired 3D model are encrypted and transferred over a wide area network 110 such as the Internet to a facility 120 with computer aided manufacturing capabilities, i.e. a facility 120 with computer aided manufacturing capabilities receive data; [0044]: retrieve watermarks in real time; Fig. 2; [0046]: data files associated with the digital dental models and the virtual model files derived there from are saved in computer memory on the dental CAD system and available for retrieval or transmittal to a remote location),
additively manufacture, based on the one of the data files associated with the orthodontic appliances, the one of the orthodontic appliances ([0026]: Stereo Lithography Apparatus (SLA) fabricates an accurate and detailed physical model; a CIM fabricated study model would be shipped directly back to the dentist; [0027]: the data file represents the desired 3D working model;  encrypt and transfer the data file  over the Internet to the facility 120 with computer aided manufacturing (CIM) capabilities. fabricate an accurate and detailed physical model that is representative of the virtual model prepared, specified and authenticated by the dentist; [0029]: SLA equipment and 3D printers such as the ThermoJet printer are available from 3D Systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include orthodontic appliances; a database storing data files associated with the orthodontic appliances; retrieving, from the database, one of the data files associated with the orthodontic appliances; additively manufacture, based on the one of the data files associated with the orthodontic appliances, the one of the orthodontic appliances as taught by Durbin. The motivation for doing so would have been to improve bite alignment; to create an accurate physical working model or physical study model that is representative of the virtual model created by the dentist using the CAD system; fabricate an accurate and detailed physical model that is representative of the virtual model prepared, specified and authenticated by the dentist as taught by Durbin in paragraph [0003], [0014], [0026], and [0027].

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 17. 

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 18.

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 19. 

Regarding to claim 23, Kumar in view of Durbin discloses the system of claim 16, wherein the control circuit is further configured to: 
encode each of the data files with one-time use encryption, wherein the one-time use encryption allows a single access to a data file for a key (Durbin; [0026]: the authenticated data file that represents the desired 3D model are encrypted and transferred over a wide area network 110 such as the Internet to a facility 120 with computer aided manufacturing capabilities, i.e. a facility 120 with computer aided manufacturing capabilities receive data; [0027]: encrypt and transfer the data file  over the Internet to the facility 120 with computer aided manufacturing (CIM) capabilities; Fig. 6; [0066]: issues private keys to member users; store the owner's private key and all recipient public keys and decrypts the communications sent by the client computer 604).

Regarding to claim 24, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 24.

Claims 5, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140277659 A1) in view of Durbin (US 20020064759 A1), and further in view of Mirabella (US 20180314235 A1).
Regarding to claim 5, Kumar in view of Durbin discloses the system of claim 1, wherein the orthodontic appliances include a set of base appliances, wherein each base appliance of the set of base appliances includes a plurality of modified appliances (Durbin; [0011]: create a physical model from the original or modified authenticated digital models; [0028]: transfer the authenticated digital working model file directly to the dental laboratory 130; the dental laboratory 130 may choose to make dentist-sanctioned modifications to the virtual model and then forward the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model), and wherein the data files associated with the orthodontic appliances include data files for each of the base appliances of the set of base appliances and the plurality of modified appliances for each base appliance of the set of base appliances (Durbin; [0028]: transmit the modified file over the Internet to the CIM facility 120 that will fabricate the physical working model).
Kumar in view of Durbin further discloses wherein the orthodontic appliances include a set of base appliances, wherein each base appliance of the set of base appliances includes a plurality of modified appliances, and wherein the data files associated with the orthodontic appliances include data files for each of the base appliances of the set of base appliances and the plurality of modified appliances for each base appliance of the set of base appliances (Fig. 3A; [0034]: the screen 50 allows a user to select from a plethora of pre-defined device categories in the digital catalog, in order to select a desired device to be fabricated; 
    PNG
    media_image2.png
    573
    771
    media_image2.png
    Greyscale
 ).
Kumar in view of Durbin fails to explicitly disclose wherein the plurality of modified appliances are permutations of modifiable parameters for each base appliance of the set of base appliances.
In same field of endeavor, Mirabella teaches wherein the plurality of modified appliances are permutations of modifiable parameters for each base appliance of the set of base appliances (Fig. 3; [0080]:  determined temperature characteristics 300 in terms of a temperature map across the elements for different time points 302, 304, 306, 308, 310, 312 of the simulation, while the first layer of elements is deposited; 
    PNG
    media_image3.png
    508
    715
    media_image3.png
    Greyscale
Fig. 1; [0081]: Elements 414, 416, 418, 420, 422, 424 correspond to the most recently deposited element in each respective time point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Durbin to include wherein the plurality of modified appliances are permutations of modifiable parameters for each base appliance of the set of base appliances as taught by Mirabella. The motivation for doing so would have been to drive a 3D-printer to additively produce a part; to determine an order of the elements of the mesh to deposit for additively producing the part based on the first set of tool paths as taught by Mirabella in paragraphs [0003], and [0004].

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 11. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 20. 

Claim 6, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140277659 A1) in view of Durbin (US 20020064759 A1), and further in view of Wallin (US 20200123383 A1).
 Regarding to claim 6, Kumar in view of Durbin discloses the system of claim 1, wherein the database includes indications of resins that are compatible with each of the data files associated with the orthodontic appliances, and wherein the manufacturing device is further configured to (Durbin; [0030]: In stereolithography, three-dimensional shape model data is converted into contour line data and sectional shapes at respective contour lines are sequentially laminated to prepare a cubic model. Each cubic ultraviolet-ray curable resin layer of the model is cured under irradiation of a laser beam before the next layer is deposited and cure.): 
verifying, before the additive manufacturing of the one of the orthodontic appliances, the one of the data files associated with the orthodontic appliances (Durbin; Fig. 5; [0066]: Once completed and checked by the dentist if needed, the digital file for the virtual model of the tooth in isolation is transferred to a facility with CIM capability where a physical 3D model is fabricated that accurately reflects the geometry and details of the virtual isolated tooth model). 
Kumar in view of Durbin fails to explicitly disclose: verify, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before additively manufacturing the one of the orthodontic appliances, that an installed resin is compatible with the one of the data files associated with the orthodontic appliances.
In same filed of endeavor, Wallin teaches:
verify, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before additively manufacturing the one of the orthodontic appliances ([0089]: a viscosity of the blended resin 101 is adjusted (i.e., tailored) to a particular 3D printer), that an installed resin is compatible with the one of the data files associated with the orthodontic appliances ([0089]: various solvents and/or additives can be added to the blended resin 101 so that the viscosity of the blended resin is suitable for the ink-based 3D printer 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Durbin to include verifying, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before additively manufacturing the one of the orthodontic appliances, that an installed resin is compatible with the one of the data files associated with the orthodontic appliances as taught by Wallin. The motivation for doing so would have been to improve mixability of components in the blended resin 101; to add various solvents and additives to the blended resin 101 so that the viscosity of the blended resin is suitable for the ink-based 3D printer 220; to improve durability, resistance to environmentally assisted stress cracking, biocompatibility, and hemocompatibility as taught by Wallin in paragraphs [0076], [0089], and [00140].

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 12. 

Regarding to claim 21, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 21.

Regarding to claim 22, Kumar in view of Durbin discloses the system of claim 16, wherein the database includes indications of resins that are compatible with each of the data files associated with the orthodontic appliances (Durbin; [0030]: In stereolithography, three-dimensional shape model data is converted into contour line data and sectional shapes at respective contour lines are sequentially laminated to prepare a cubic model. Each cubic ultraviolet-ray curable resin layer of the model is cured under irradiation of a laser beam before the next layer is deposited and cure; Fig. 5; [0066]: Once completed and checked by the dentist if needed, the digital file for the virtual model of the tooth in isolation is transferred to a facility with CIM capability where a physical 3D model is fabricated that accurately reflects the geometry and details of the virtual isolated tooth model), and wherein the user device is further configured to (Kumar; Fig. 1; [0028]: the kiosk 16, the central control system 20, one or more of the smart phones 26):
verifying, before the additive manufacturing of the one of the orthodontic appliances, the one of the data files associated with the orthodontic appliances (Durbin; Fig. 5; [0066]: Once completed and checked by the dentist if needed, the digital file for the virtual model of the tooth in isolation is transferred to a facility with CIM capability where a physical 3D model is fabricated that accurately reflects the geometry and details of the virtual isolated tooth model). 
Kumar in view of Durbin fails to explicitly disclose: verifying, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before the additive manufacturing of the one of the orthodontic appliances, that an installed resin is compatible with the one of the data files associated with the orthodontic appliances.
In same filed of endeavor, Wallin teaches:
verifying, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before the additive manufacturing of the one of the orthodontic appliances, that an installed resin is compatible with the one of the data files associated with the orthodontic appliances ([0089]: a viscosity of the blended resin 101 is adjusted (i.e., tailored) to a particular 3D printer), that an installed resin is compatible with the one of the data files associated with the orthodontic appliances ([0089]: various solvents and/or additives can be added to the blended resin 101 so that the viscosity of the blended resin is suitable for the ink-based 3D printer 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Durbin to include verifying, based on the indications of resins that are compatible with each of the data files associated with the orthodontic appliances before the additive manufacturing of the one of the orthodontic appliances, that an installed resin is compatible with the one of the data files associated with the orthodontic appliances as taught by Wallin. The motivation for doing so would have been to improve mixability of components in the blended resin 101; to add various solvents and additives to the blended resin 101 so that the viscosity of the blended resin is suitable for the ink-based 3D printer 220; to improve durability, resistance to environmentally assisted stress cracking, biocompatibility, and hemocompatibility as taught by Wallin in paragraphs [0076], [0089], and [00140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616